            Case 2:17-cv-03799-CFK Document 86 Filed 03/11/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

          STEVEN SCHWARTZ,                    :      CIVIL ACTION
              Plaintiff,                      :
                                              :
                 v.                           :      No. 17-3799
                                              :
          APRIL TAYLOR, et al.,               :
               Defendants.                    :
                                          ORDER

          AND NOW, this 11th day of March, 2021, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 71), and for the reasons discussed in the accompanying

memorandum, it is hereby ORDERED that Defendant’s Motion for Summary Judgment is

GRANTED.

          The Clerk of Court shall terminate Jeffery Zucker as a defendant in the above-captioned

matter.

                                                             BY THE COURT

                                                               /s/ Chad F. Kenney

                                                             CHAD F. KENNEY, JUDGE
